Citation Nr: 0809640	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-28 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1. Whether the overpayment of Department of Veterans Affairs 
compensation benefits in the amount of $18,153.59 was 
properly created.  

2. Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $14,534.40.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active duty for training from June 1973 to 
October 1973 and active service from January 1975 to May 
1976.  

In March 2002, the St. Louis, Missouri, Regional Office (RO) 
proposed to reduce payment of the veteran's Department of 
Veterans Affairs (VA) disability compensation benefits to 10 
percent based upon his felony conviction and incarceration.  
In May 2002, the RO retroactively reduced the veteran's VA 
disability compensation benefits as of September 15, 2001, 
and informed the veteran that the action resulted in an 
overpayment of VA disability compensation benefits to him.  
In June 2002, the veteran was informed in writing of an 
overpayment of VA disability compensation benefits in the 
amount of $18,153.59 and his appellate and waiver rights.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $18,153.59.  In 
December 2005, the Board remanded the veteran's appeal to the 
RO.  

In February 2007, the Board remanded the veteran's appeal to 
the RO.  In September 2007, the Committee waived $3,619.19 of 
the calculated overpayment of VA disability compensation 
benefits.  


FINDINGS OF FACT

1.  The veteran was incarcerated in a state penal institution 
on July 17, 2001, following his felony conviction.  At the 
time of the veteran's incarceration, a 100 percent schedular 
evaluation was in effect for his service-connected 
disability.  

2.  The RO received official notification of the veteran's 
incarceration on November 28, 2001.  
3.  In May 2002, the RO retroactively reduced payment of the 
veteran's VA disability compensation benefits to 10 percent 
as of September 15, 2001. 


CONCLUSIONS OF LAW

1.  The overpayment of VA disability compensation benefits in 
the amount of $18,153.59 was due to error solely on the part 
of the VA and therefore improperly created.  38 U.S.C.A. 
5103, 5103A, 5107, 5313 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 3.665 (2007).  

2.  The issue of the veteran's entitlement to waiver of 
recovery of an overpayment of VA disability compensation 
benefits in the amount of $14,534.40 is now moot.  38 
U.S.C.A. § 7105(d)(5) (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of whether the overpayment of VA disability compensation 
benefits in the amount of $18,153.59 was properly created, 
the Board observes that the veteran has not been issued a 
VCAA notice which addresses that issue.  Notwithstanding this 
fact, the Board finds that appellate review of the veteran's 
claim would not constitute prejudicial error given the 
favorable resolution below.  The Court has directed that the 
VCAA does not apply to requests for waiver of overpayment.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  



II.  Creation of the Debt

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980, and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. § 5313 (West 2001); 38 C.F.R. 
§ 3.665 (2007).  

In November 2001, the Missouri Department of Corrections 
informed the VA that the veteran had been convicted of a 
felony and subsequently incarcerated on July 17, 2001.  The 
report was received by the RO on November 28, 2001.  In 
November 2001, the veteran informed the RO that he was 
incarcerated.  

In March 2002, the RO informed the veteran that it had 
received information that he had been incarcerated following 
a felony conviction and the provisions of 38 C.F.R.§ 3.665 
required that his VA disability compensation be reduced to 
the amount payable for a disability evaluated as 10 percent 
disabling after his 61st day of incarceration.  At the time, 
the veteran was in receipt of a 100 percent schedular 
evaluation.  In May 2002, the RO effectuated the proposed 
reduction as of September 15, 2001.  In June 2002, the 
veteran was informed in writing of an overpayment of VA 
disability compensation benefits in the amount of $18,153.59 
and his waiver rights.  

The veteran and the Missouri Department of Corrections both 
informed the RO of the veteran's felony conviction and his 
subsequent July 17, 2001, incarceration in November 2001.  
The correctional facility's report was received by the RO on 
November 28, 2001.  The veteran was not informed of either 
his duty to report his incarceration or his ineligibility to 
receive full payment of his VA compensation benefits prior to 
his receipt of the RO's March 2002 notice of the proposed 
reduction of his VA disability compensation benefits.  Given 
the veteran's lack of express knowledge, the Board finds that 
the veteran was not at fault in the creation of that portion 
of the overpayment arising from compensation benefits paid 
prior to December 2001.  In weighing the responsibility of 
the VA in the creation of that portion of the overpayment 
created in and after December 2001, the Board finds that the 
RO failed to take action to appropriately reduce the payment 
of his compensation benefits with all due haste.  As the RO 
failed to reduce the veteran's VA compensation benefits in a 
timely manner, the Board concludes that the portion of the 
overpayment created in and after December 2001 was solely due 
to VA administrative error and thus improperly created.  


III.  Waiver of Recovery

Given the determination above that the overpayment in the 
calculated amount of $18,153.59 was improperly created, the 
issue of the veteran's entitlement to waiver of recovery of 
the remaining portion of the overpayment of VA disability 
compensation benefits in the amount of $14,534.40 is now 
moot.  Accordingly, the veteran's claim is dismissed.  38 
U.S.C.A. § 7105 (d)(5) (West 2002).  


ORDER

An overpayment of VA disability compensation benefits in the 
amount of $18,153.59 was improperly created.  

The issue of waiver of recovery of an overpayment of VA 
disability compensation benefits in the amount of $14,534.40 
is dismissed.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


